Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/28/19 and 1/13/21 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is no antecedent basis for “the transit vehicle” as recited in claim 1, line 4. Note that a deployable clasping system is deployed from a component, not a transit vehicle. Moreover, there is no antecedent basis for “the aircraft” as recited in claim 13, line 1. Note that a deployable clasping system is deployed from a component, not an aircraft. It appears that claim 13 should depend on claim 12, which recites “an aircraft,” instead of claim 11. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halevy (US 2019/0135437).
RE claim 1, Halevy (US 2019/0135437) discloses a deployable clasping system (See Figs. 1-7) that is configured to be deployed from a UAV or UAS, a drone (see paragraph [0001]) and securely clasp and release an object (12), the method of securing a claps and release the object (!2), the deployable clasping system comprising: providing a cable (74, or 24, or 84) that is deployable from the aircraft (62) or a transit vehicle; providing a clasp assembly (46, 86, 88) (see Figs. 1, 2, 3, 4, and 6) coupled to the cable (74), wherein the clasp assembly is configured to securely clasp the object; and a drone or UAV having a propulsion sub-system (see paragraphs [0001], [0033], and [0034]) coupled to one or both of the cable or the clasp assembly, wherein the propulsion sub-system is configured to maneuver the clasp assembly to the object (12). 
RE claim 14, Halevy (US 2019/0135437) discloses a deployable clasping system (See Figs. 1-7) that is configured to be deployed from a UAV or UAS, a drone (see paragraph [0001]) and securely clasp and release an object (12), the method of securing a claps and release the object (!2), the deployable clasping system comprising: coupling a clasp assembly (46, 86, 88) (See Fig. 5) that is configured to securely clasp the object (12) to a cable (74, 84) (See paragraph [0034]); deploying the cable (74, 84) from a component (62) (See Fig. 4; paragraph [0026]); and maneuvering the clasp assembly to the object 
RE claims 2 and 15, Figs. Figs. 1, 2, 3, 4, and 6 of Halevy (US 2019/0135437) shows coupling the clasp assembly (46) comprises one or more couplers operatively coupled to a clasp chassis (see paragraphs [0034-0035]).
RE claims 3 and 16, Halevy (US 2019/0135437) teaches a drone having propellers to maneuver, spin, rotate, turn, and tilt to ascend or descend at various altitudes (See paragraph [0033]). 
RE claim 5 and 16, Halevy (US 2019/0135437) provides a guidance device such as an LED light emitting light (78 of Fig. 4) or other means or sensors (see paragraph [0026] that is configured to guide movement of the clasp assembly to the object.
RE claim 6, Fig. 4 of Halevy (US 2019/0135437) shows the guidance device comprises one or more sensors, a circuit board (see paragraph [0027]) mounted to a clasp core, wherein a magnetic hitch (94, 94) (See Fig. 5) is disposed on a distal end of the clasp core.
RE claims 7, 8, and 18, Figs. 4 and 5 of Halevy (US 2019/0135437) teach the magnetic assembly to magnetically couple to a magnetic portion of a target structure coupled to the object (12) (See para [0029]) wherein one or more couplers securely latch onto the target structure after the magnetic hitch magnetically couples to the magnetic portion of the target structure (see Fig. 4).
RE claim 9, Fig. 4 of Halevy (US 2019/0135437) shows a guidance control unit in communication with the guidance device, wherein the guidance control unit receives guidance signals output (104) by the guidance device to guide movement of the clasp assembly to the object (See para [0030], [0032]).
RE claims 10 and 19, Fig. 4 of Halevy (US 2019/0135437) teaches a clasp control unit (58, 104) in communication with the propulsion sub-system and the clasp assembly, 
RE claims 11-13, Halevy (US 2019/0135437) shows that the component could be a crane (see para [0025]) or the component is an aircraft or a drone (see para [0025]), or 
an unmanned aerial vehicle (UAV) (see para [0001]),
RE claim 20, Halevy (US 2019/0135437) shows an unmanned aerial vehicle (UAV) (see para [0001]),comprising: an airframe (104, 107, 108, 109, 110, 116, and 118 of Fig. 7); in combination with other structural elements as recited in claims 1, 5, 9, and 10 as above. 
                	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Halevy (US 2019/0135437) in view of Grenier (10,249,200). 
Halevy (US 2019/0135437), as presented above, does not specifically show the propulsion sub- system comprises a vessel of compressed gas, pressurized liquid, or rocket thrusters. However, Grenier (10,249,200) teaches a UAV having a vessel of compressed gas (see Col. 12, lines 24036), a helium, a pressurized liquid. Thus, it would have been obvious to those skilled in the aircraft and modern technology to provide a . 
 				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacuemin et al. ‘332 (see PTO-892) shows a magnetic mechanism provided on a payload. 
	Patrick et al. ‘587 discloses a vehicle with a cable to lower a payload.
Zvara ‘944 and Green et al. ‘244 employ a coupling mechanism to engage or disengage to a lifted object. 
Humble ‘031 and Lesperance ‘748 show an aircraft with a cable and a lifting hook. 
Monford, Jr. ‘601 and Ratner et al. ;634 show a payload retention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.